Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 7-10 allowed. Key to allowance of these claims are the new claim limitations of 09/09/2021.
The closest prior art is Yamaauchi and Kamiya. Please see the office action of 6/17/2021. Together these teach the 2 phases and void present in a lubricating layer for a bearing. They do not teach the new claim limitation requiring the standard deviation of cross section of the voids which meets the limitation of new claim 1.
Regarding claims 1-3 and 7-10, a sliding member comprising: a bearing alloy layer; and a resin overlay layer formed on the bearing alloy layer, wherein the resin overlay layer comprises: 
a solid lubricant phase, 
a binder resin phase, 
and a cushion phase including voids disposed in the binder resin phase and outside of the solid lubricant phase, 
wherein an area ratio of the cushion phase in the resin overlay layer is 0.5% or more and 5.0% or less, the area ratio of the cushion phase in the resin overlay layer is a ratio of a cross-sectional areas of the voids to a cross-sectional area of the resin overlay layer, the cross-sectional areas of the voids and the cross-sectional area of the resin overlay layer are obtained by cutting the resin overlay layer vertically from a surface of the resin overlay layer, wherein an average of the cross-sectional areas of the voids is 2 or more, and 0.020 micrometers2 or less, and wherein o is a standard deviation of the cross-sectional areas of the voids, the average plus 3o is equal to 0.003 micrometers2 or more, and the average minus 3o is equal to 0.05 micrometers2 or less is not taught or fairly suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771